Citation Nr: 1829510	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO.  14-13 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES
 
1.  Entitlement to service connection for residuals of a lumbar spine injury. 

2.  Entitlement to service connection for residuals of a cervical spine injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1955 to May 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In April 2017, the Veteran and his daughter testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The Board remanded this matter for development in July 2017, and it now returns for further appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran's lumbar spine disorder pre-existed his entrance to active duty, and did not permanently increase in severity beyond the nature progression during active duty.

2.  A cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of a lumbar spine injury are not met.  38 U.S.C. §§ 1111, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).

2.  The criteria for service connection for residuals of a cervical spine injury are not met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When an issue is raised as to whether the disorder claimed by the veteran pre-existed service, the governing law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service. See 38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)). This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby, 1 Vet. App. At 227).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304 (b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304 (b)(1).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. 
 § 3.304(b) ("[o]nly such conditions as are recorded in examination reports are considered as noted."). 

As noted, this presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn, 25 Vet. App. at 234.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In March 2009 and January 2011 written correspondences, the Veteran reported that he injured his lumbar and cervical spine in a fall from a ladder during service.  Additionally, during the April 2017 Board hearing, he testified that his in-service fall occurred in late June 1958 off the coast of Pearl Harbor, Honolulu.  He further testified that he was seen by a medic, who sutured a laceration above his left eye and then was seen at Tripler Hospital where X-rays were taken.  The Veteran also indicated a second injury to the back while working in the engine room when he strained his back while lifting a heavy door.  He further indicated that, following service, he continued to have problems with his back and neck for which he sought treatment, which resulted in back surgery in 1990.  With regard to the post-service injuries in 1997, the Veteran noted that such merely aggravated his neck and back disorders as he was having problems prior to such accidents.  Thus, the Veteran contended that service connection for residuals of lumbar and/or cervical spine injuries was warranted.

In support of his claim, the Veteran submitted buddy statements from his spouse (from January 2011), children (from May 2011), and friend (from May 2011) in which they indicate that the Veteran had experienced back and neck pain over the years. 

The Veteran's service treatment records (STRs) are negative for an injury to the lumbar and/or cervical spine.  However, such did reflect treatment for complaints of low back pain in May 1957.  Additionally, in June 1958, it was noted that the Veteran slipped on the floor and sustained a laceration to the forehead above the left eye.  Further, in August 1958, he was seen for complaints of low back pain.  At such time, he reported that he had five or six vertebrae out of place as a result of a football injury that had occurred five years previously.  The remainder of the STRs, including the Veteran's separation examination, were negative for any complaints, treatment, or findings referable to the lumbar or cervical spine.  

Post-service treatment records reflect complaints of low back pain in 1993.  Such further reflect an on the job incident in February 1997 when the Veteran rolled a backhoe off a trailer, resulting in a contusion to the head and an injury to the cervical and lumbar spines.   Additionally, in August 1997, he was involved in a motor vehicle accident that resulted in an injury to the cervical spine.  Furthermore, updated treatment records reflect ongoing complaints and treatment for his lumbar and cervical spine disorders.  In this regard, an October 2010 record reflects that, in July 2009, the Veteran was bucked off his horse and was being treated by a chiropractor for his lower back.  In an October 2014 statement, a VA physician noted diagnoses of degenerative disc and joint disease of the lumbar and cervical spine, and opined that there was evidence that such symptoms were long-standing and related to his traumatic injury while in service, which had worsened with wear and tear over time.  The clinician concluded that it was reasonable that the circumstances would serve as grounds for disability, given the impact on the Veteran's current functioning.  Moreover, an April 2017 record indicates an impression of degenerative changes with severe left neural foraminal stenosis at C3-4 and C5-6, and mild central canal stenosis at C3-4.  

The Veteran was afforded a VA examination in May 2009.  At this time, he reported that, while on Coast Guard duty, he fell from a ladder to the deck of a vessel in approximately 1958.  He further reported that he landed on the back of his head and neck, as well as his lumbar spine.  Additionally, the Veteran indicated that his neck and lower back pain began several years later; and that he had constant neck pain of varying degrees since its onset in the late 1950s following such fall.  In this regard, the Veteran further indicated that, at the present time, his neck pain was almost always constant to various degrees depending on his arm and shoulder movements.  The Veteran noted that he had been under physical therapy treatments for both his neck and lower back, which had been of moderate benefit. 

Following an interview with the Veteran, a review of the record, and a physical examination, the May 2009 VA examiner reported a diagnosis of degenerative arthritis of the cervical spine secondary to a service injury with mild radiculopathy, and degenerative arthritis of the lumbar spine with left radiculopathy more likely than not secondary to his service-related fall in 1958.  Here, the examiner ultimately opined that the Veteran's lumbar and cervical spine disorders were the result of his injuries while on active military service.  As rationale for the opinion, the examiner indicated that, at the Veteran's age, it was most likely that he did have some degenerative arthritis of both the lumbar and cervical areas; however, upon reviewing the mechanism of the June 1958 fall, it seemed more likely than not that the major cause of the Veteran's lumbar and cervical radiculopathy was secondary to such service injury.  

Subsequently, a March 2016 VA addendum medical opinion was rendered.  Here, the examiner ultimately opined that the Veteran's lumbar and cervical spine disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion, the examiner indicated that the medical findings at the May 2009 VA examination were not consistent with the natural progression of a clinically significant injury to either the neck or the thoracolumbosacral spine which occurred in service.  The examiner further indicated that it was reasonable to concede that the Veteran sustained an injury as he claimed he did; however, there was no evidence to indicate that any such injury lead to any premature functional impairment of either the neck or lower back.  Additionally, the examiner reported that many such injuries did occur as a result of military service and invariably showed evidence of premature degeneration of the axial spine on plain radiographs within 10-15 years of service, and would be expected 50 years later to have revealed significantly more advanced degenerative disease of the neck and back on plain radiographs than was shown at the time of the examination.   The examiner further reported that the evidence indicated that the Veteran was able to sustain a reasonably physically demanding occupation and avocational pursuits for several decades after military service.  Here, the examiner explained that the Veteran clearly had interval events leading to the trauma of his neck and back; and that when he was examined at the age of 74, his physical and radiographic findings were completely consistent with the effects of advancing age and the usual cumulative degenerative effects of normal living into the eighth decade of life.  

However, as the Board explained in its July 2017 remand, while the May 2009 and October 2014 VA opinions generally reflected that the Veteran's lumbar and cervical spine disorders were related to his in-service injury, neither examiner considered the Veteran's 1997 post-service injuries.  The Board further explained that the March 2016 VA examiner based his negative opinion, in part, on interval events leading to trauma of the Veteran's back and neck; however, as noted previously, the Veteran testified at his April 2017 Board hearing that he was experiencing neck and back pain prior to his 1997 post-service accidents, and the record reflected back surgery in 1990.  Here, the Board noted that it did not appear that such facts were considered by the March 2016 VA examiner.   Additionally, the Board explained that, to date, none of the medical professionals who had rendered opinions in the case had addressed the significance, if any, of the Veteran's August 1958 report that he had five or six vertebrae out of place due to a pre-service football-related injury that occurred five years previously, i.e., approximately 1953, which was two years prior to his enlistment in the Coast Guard.  Accordingly, the Board remanded for an addendum opinion to address such matters, which was rendered in July 2017.   

In July 2017, the VA examiner determined that the Veteran's STRs indicated that he had "5-6 vertebrae out of place 5 years ago playing football treated for months;" and that the Veteran had a documented episode of non-traumatic back pain in August 1958, and no record of trauma to the spine during his military service.  In this regard, the examiner found that there was clear and unmistakable evidence that the Veteran had pre-existing spine problems related to his lumbar spine five years prior to his back examination in August 1958.  The examiner further found that there was no record or evidence of an increase in underlying back pathology during the Veteran's military service; thus, there was no evidence that the Veteran's back pathology was aggravated during service.  Additionally, the examiner found that the Veteran's STRs were silent for any history of cervical spine problems before or during his military service; there was no record of cervical spine problems during the Veteran's military service; and there was no identified evidence of neck pathology that was caused or aggravated by the Veteran's military service.  

In support of such opinions, the examiner cited to the Veteran's medical records, including the: (1) August 1958 STR reflecting his previous football injury; (2) April 1959 separation examination reflecting the Veteran's normal clinical evaluation of his spine; (3) March 2005 treatment record reflecting an assessment of cervical sprain; (4) July 2006 treatment record reflecting the Veteran's 1997 backhoe accident; (5) August 2005 treatment record reflecting the Veteran's 1997 backhoe accident and 1997 motor vehicle accident; (6) May 2009 treatment record reflecting an assessment of mild disc space narrowing and mild osteophytes throughout lumbosacral spine; (7) October 2014 treatment record reflecting an assessment of moderate to diffuse loss of disc heights with small endplate spurs and facet arthritis; and (8) February 2017 treatment record reflecting the Veteran's complaint of chronic neck pain, and impression of moderate cervical disc degeneration with some kyphoscoliosis.

With respect to the Veteran's lumbar spine disorder, his June 1955 Report of Medical Examination at the time of entry to service reflects a normal clinical evaluation of the spine.  Consequently, the presumption of soundness attaches and may only be rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  In the instant case, the Board finds that the presumption of soundness is rebutted and the Veteran's lumbar spine disorder was not aggravated by service.

As an initial matter, the July 2017 VA examiner opined that there was clear evidence that the Veteran's lumbar spine disorder existed prior to service.  Furthermore, such opinion is supported by the Veteran's own reports as well as the August 1958 STR.  Additionally, the same examiner found that such pre-existing disorder clearly and unmistakably was not aggravated by service.  In this regard, the Board notes that the contemporaneous evidence of record supports the July 2017 VA examiner's opinion.  Specifically, the Veteran's STRs are negative for an injury to the lumbar spine.  Moreover, even if such had occurred as the Veteran reported, his April 1959 separation examination revealed that clinical evaluation of his spine was normal. 

Furthermore, the July 2017 VA examiner found that the Veteran's pre-existing lumbar spine disorder clearly and unmistakably did not undergo an increase in its underlying pathology during service, and that no objective evidence could be found in the Veteran's STRs that any lumbar spine condition existed and progressed either naturally or un-naturally during military service so that a nexus could be made.  The examiner reasoned that the Veteran's STRs indicated that he had "5-6 vertebrae out of place 5 years ago playing football treated for months;" and that the Veteran had a documented episode of non-traumatic back pain in August 1958, and no record of trauma to the spine during his military service. 

With respect to the Veteran's lumbar and cervical spine disorders, the Board places great probative weight on the July 2017 VA examiner's opinion that: (1) there was clear and unmistakable evidence that the Veteran's lumbar spine disorder existed prior to service, and that such pre-existing disorder clearly and unmistakably was not aggravated by service; and (2) the Veteran's cervical spine disorder was not related to service.  Specifically, with regard to both opinions, such were predicated on a full review of the record, to include the Veteran's statements, his STRs, and post-service records.  Moreover, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran; provided a complete rationale, relying on and citing to the records reviewed; and the examiner offered clear conclusions with supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In reaching this decision, the Board has considered the Veteran's arguments in support of his claims.  The Board acknowledges that he is competent, as a layperson, to attest to factual matters of which he has first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Additionally, lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

With respect to the Veteran's lumbar spine disorder, although he is competent to report back pain prior to, during, and since service, the Board finds that he is not competent to offer an opinion as to whether his lumbar spine disorder was aggravated during service since he does not possess the requisite medical knowledge to offer such an opinion.  Specifically, the determination that a lumbar spine disorder has worsened beyond the natural progression as a result of any instance of the Veteran's military service involves knowledge of the impact of such activities on the internal structure of the back.  Therefore, as such is a complex medical question, the Veteran is not competent to offer an opinion as to whether his lumbar spine disorder was aggravated as a result of his military service and, therefore, his opinion is nonprobative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

With respect to the Veteran's cervical spine disorder, although he sincerely believes that his cervical spine disorder was caused by his service, this is a complex medical matter requiring training and experience which he does not possess.  Specifically, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the causes of arthritis and the impact a neck injury may have on such a diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of arthritis, such falls outside the realm of common knowledge of a lay person.  See Jandreau (lay persons not competent to diagnose cancer); see also Woehlaert. Thus, the Board accords no probative weight to the Veteran's lay assertions regarding the etiology of his cervical spine disorder. 

Furthermore, the Board notes that the Veteran has indicated in written correspondences that his neck had been constantly bothering him since his discharge from service.  However, his STRs are negative for arthritis or degenerative changes.  Moreover, the Veteran's medical record reveals that he was not diagnosed with degenerative arthritis of the cervical spine until 2009; approximately 50 years after discharge from service.  Finally, there is no competent evidence relating his complaints of neck pain to a diagnosis of arthritis within his first post-service year.  In fact, the highly probative July 2017 VA opinion found that no evidence of arthritis in his neck either in service or shortly thereafter.  Therefore, the Board finds that presumptive service connection for a chronic disease, to include based on a continuity of symptomatology, is not warranted.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

Based on the foregoing, the Board finds: (1) there is clear and unmistakable evidence that the Veteran's lumbar spine disorder pre-existed his entrance to active duty, and did not permanently increase in severity beyond the nature progression of the disease during active duty; and (2) the Veteran's cervical spine disorder is not related to service, and arthritis did not manifest within one year of service discharge.  Consequently, service connection for residuals of lumbar and cervical spine injuries is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for residuals of lumbar and cervical spine injuries.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for residuals of a lumbar spine injury is denied. 

Service connection for residuals of a cervical spine injury is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


